ORDER DENYING PETITIONS FOR REVIEW
A PETITION FOR REVIEW and supporting BRIEF having been filed October 10, 1986 by Appellants Floyd and Rood of the Opinion issued September 25,1986; Appellants McGurrins having filed a JOIN-DER IN PETITION FOR REVIEW on October 16, 1986; the Court of Appeals having subsequently filed an Opinion on September 9, 1987, 113 Idaho 341, 743 P.2d 994, which withdrew the prior Opinion issued September 25, 1986; a PETITION FOR REVIEW BY SUPREME COURT having been filed by Appellants McGurrin and supporting MEMORANDUM on September 28, 1987; the Court being fully advised; therefore, good cause appearing,
IT IS HEREBY ORDERED that the PETITIONS FOR REVIEW filed by Appellants Floyd and Rood and McGurrin be, and they hereby are, DENIED and the Dissent on Denial by Bistline, J. be, and hereby is, RELEASED.